IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                  DIVISION ONE

STATE OF WASHINGTON                              No. 70913-5-

                     Respondent,                                                  o
                                                                                  o         o
       v.

                                                                                  GO

STEVEN HOUSER,                                   UNPUBLISHED OPINION
                                                                                           —-T--


                     Appellant.                  FILED:     OCT 1 3 2014
                                                                                      CO




       PER CURIAM - Steven Houser appeals his conviction for driving under

the influence (DUI).1 He argues, and the State concedes, that the information

was constitutionally insufficient because it failed to include an essential element,

i.e., that Houser had four or more prior DUI offenses within ten years. See State

v. Cochrane. 160 Wn. App. 18, 24, 253 P.3d 95 (2011) (failure to include "within

ten years" language is fatal defect in information). We accept the State's

concession and reverse and dismiss Houser's conviction. This renders Houser's

pro se arguments moot.

       Reversed and dismissed.




       1 Houser does not appeal his conviction for driving with a revoked license.